JOSEPH, C. J.,
dissenting.
It strikes me as unacceptable to rely at all on State ex rel Dooley v. Connall, 257 Or 94, 475 P2d 582 (1970), which is based on the narrowest reading of a since repealed discovery statute, former ORS 138.755, and which reflects a traditionalist and grudging reaction to the very idea of discovery in criminal cases. Given the legislature’s view of discovery (ORS 135.805-ORS 135.873) and (State ex rel Mix v. Newland, 277 Or 191, 560 P2d 255 (1977), we should no longer treat Dooley as anything but a historical curiosity, a thumb in the dike, if you will. Pace State ex rel Wilson v. Thomas, 74 Or App 137, 139 n 1, 700 P2d 1045, rev den 300 Or 64 (1985). I would hold that a prosecutor, like anyone else, may not challenge a judicial order made in the exercise of a court’s jurisdiction by defying the court.